Name: 95/63/EC: Commission Decision of 6 March 1995 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in Sweden (Only the Swedish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  health;  means of agricultural production;  Europe
 Date Published: 1995-03-14

 Avis juridique important|31995D006395/63/EC: Commission Decision of 6 March 1995 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in Sweden (Only the Swedish text is authentic) Official Journal L 056 , 14/03/1995 P. 0015 - 0016COMMISSION DECISION of 6 March 1995 laying down the methods of control for maintaining the officially tuberculosis free status of bovine herds in Sweden (Only the Swedish text is authentic) (95/63/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as modified by the Act of Accession of Austria, Finland and Sweden, and in particular Article 3 (14) thereof, Whereas more than 99,9 % of bovine herds in Sweden have been declared officially tuberculosis free within the meaning of Article 2 (d) of Directive 64/432/EEC and as having fulfilled the conditions for this qualification for at least 10 years; whereas every year for the past six years at least bovine tuberculosis has not been found to be present in more than one herd per 10 000 herds; Whereas all bovines slaughtered in Sweden are submitted to a post-mortem examination by an official veterinarian; Whereas in order to maintain the qualification of officially tuberculosis free it is necessary to lay down control measures ensuring its efficacy and which are adapted to the special health situation of bovine herds in Sweden; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. An identification system making it possible to trace, for each bovine animal, the herds of origin and transit shall be set up. 2. Every animal slaughtered must be submitted to a post-mortem examination by an official veterinarian. 3. Every suspected case of tuberculosis in a living or dead/slaughtered animal must be notified to the competent authorities. 4. For each suspected case, the competent authorities shall carry out the investigations required in order to confirme or invalidate the suspicion, including back-tracing the herds of origin and transit. If lesions giving rise to a suspicion of tuberculosis are found at the post-mortem examination or slaughtering, the competent authorities shall submit such lesions to laboratory examination. 5. The officially tuberculosis free status of the herds of origin and transit of the suspected bovine animals shall be suspended and the period of suspension shall continue until clinical or laboratory examinations or tuberculin tests have ruled out the presence of bovine tuberculosis. 6. If the suspicion of tuberculosis is confirmed, either by tuberculin tests or by clinical or laboratory examinations, the officially tuberculosis free status of the herds of origin and transit shall be withdrawn. Article 2 The status of officially tuberculosis free shall remain withdrawn until such time as: - all the animals that have been deemed to be infected have been removed from the herd, - disinfection of premises and utensils has taken place, - all the remaining bovine animals over six weeks of age have reacted negatively to at least two official intradermal tuberculin tests in accordance with Annex B of Council Directive 64/432/EEC of 26 June 1964, the first one carried out at least six months after the infected animal has left the herd and the second one at least six months after the first. Article 3 Details of any breakdown herds, as well as an epidemiological report, shall be communicated to the Commission without delay; it being understood that a breakdown herd is a herd of origin or transit which has contained a bovine animal that has proved positive for the presence of Mycobacterium bovis. Article 4 This Decision is addressed to the Kingdom of Sweden. Done at Brussels, 6 March 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.